DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending:
		Claims 1-9 are allowed. 
		Claims 10-15 are cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-181933 on 09/27/2018.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Masako Ando on 06/28/2022. 
	Cancel claims 10-15 
	Amend claims 1-2 as follows: 
	1 (Currently Amended). A method for operating an organic wastewater treatment apparatus including a dual-use tank, a membrane bioreactor treatment tank, and a sedimentation tank, the method comprising: 	
	operating the organic wastewater treatment apparatus in a first operation mode, including: 
		supplying organic wastewater to the dual-use tank and performing an anaerobic treatment process in the dual-use tank; 
		then performing a nitrification-denitrification process in the membrane bioreactor treatment tank on the organic wastewater from the anaerobic treatment process; and 
		extracting membrane-permeated water from a membrane separation device arranged in the membrane bioreactor treatment tank as treated water; and 
	operating the organic wastewater treatment apparatus in a second operation mode, including: 
		supplying the organic wastewater to the dual-use tank and performing an aerobic treatment process in the dual-use tank; 
		then supplying mixed liquid from the dual-use tank to the membrane bioreactor treatment tank and the sedimentation tank, the mixed liquid containing activated sludge; 
		then performing a nitrification-denitrification process in the membrane bioreactor treatment tank on the mixed liquid from the aerobic treatment process [[;]] and extracting membrane-permeated water from the membrane separation device arranged in the membrane bioreactor treatment tank as treated water [[;]] [[and]] 
		while extracting solid-liquid separated liquid from the sedimentation tank as treated water.  
	2 (Currently Amended). The method for operating the organic wastewater treatment apparatus according to claim 1, .  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Osamu (JP 2013212490) and Kwon (KR 10-0655471). 
	Osamu teaches a method for operating an organic wastewater treatment apparatus (removal treatment method and removal treatment apparatus) including a dual-use tank (Fig. 1, anaerobic/aerobic combined tank 5), the method comprising: operating the organic wastewater treatment apparatus in a first operation mode (low-speed mode), including: supplying organic wastewater (removal of organic matter) to the dual-use tank and performing an anaerobic treatment process in the dual-use tank (in a low-speed operation to stir the anerobic treated water); and operating the organic wastewater treatment apparatus in a second operation mode (high-speed operation mode), including: supplying the organic wastewater (removal of organic matter) to the dual-use tank and performing an aerobic treatment process in the dual-use tank (high-speed operation mode to aerate the anaerobic treated water to obtain an aerobic treated water).
	Osamu suggests that method/system can be a system for membrane separation activated sludge; however, the apparatus/method of Osamu does not essentially require a membrane bioreactor treatment tank or disclose features of a membrane bioreactor tank. 
	Additionally, Osamu does not teach: a sedimentation tank; in said first operation mode: performing a nitrification-denitrification process in the membrane bioreactor treatment tank; and extracting membrane-permeated water from a membrane separation device arranged in the membrane bioreactor treatment tank as treated water; and in said second operation mode: supplying mixed liquid from the dual-use tank to the membrane bioreactor treatment tank and the sedimentation tank, the mixed liquid containing activated sludge; performing a nitrification-denitrification process in the membrane bioreactor treatment tank; extracting membrane-permeated water from the membrane separation device arranged in the membrane bioreactor treatment tank as treated water; and extracting solid-liquid separated liquid from the sedimentation tank as treated water.
	In a related field of endeavor, Kwon teaches an apparatus/method for wastewater treatment including: a sedimentation tank (upflow bioreactor performs the function of a primary sedimentation tank) and membrane bioreactor tank (membrane); comprising: supplying mixed liquid from a tank (aeration tank 2/anaerobic tank 3) to the membrane bioreactor treatment tank (via line connected to valve 11-1) and the sedimentation tank (via line connected to valve 11-2), the mixed liquid containing activated sludge (high concentrations of microorganisms and sludge); performing a nitrification-denitrification process (biofilm carrier for performing nitrification of denitrified treated water) in the membrane bioreactor treatment tank (i.e. membrane) (said membrane receives both the nitrified and denitrified treated water); extracting membrane-permeated water from the membrane separation device arranged in the membrane bioreactor treatment tank as treated water (a line for discharging highly treated water to the outside is connected to the discharge side of the pressurized separation membrane 8-2); and extracting solid-liquid separated liquid from the sedimentation tank as treated water (a discharge line for discharging the excess sludge to the outside is connected to the bottom center of the upflow biological reactor 1).
	Overall, while the individual features are known separately, the precise steps in the first operation mode and second operation mode of the claimed invention thereof was not found or deemed obvious. Therefore, for this reason claim 1 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778